Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument 
The response filed on 1/29/21 has been entered. 

Applicant’s arguments filed 1/29/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 16-35 are pending and are under examination in this office action		
Receipt is acknowledged of the Information Disclosure Statement filed October 07, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
Claims 16-35 are pending and are under examination in this office action.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-35 stand rejected under 35 U.S.C. 103 as being unpatentable over Grumelard et al. (WO2016/037942) in view of Weinert et al. (WO 2016062543) and Goldstein et al. (US 20160008237).
	With regards to instant claim 16, Grumelard teaches a cosmetic mixture comprising UV absorber, wherein the UV absorber is Bis Ethylhexyloxyphenol Methoxyphenyl Triazine (i.e., 2,4-bis{[4-(2-ethylhexyloxy)-2-hydroxy]-phenyl}-6-(4- methoxyphenyl)-1,3,5-triazine encapsulated in a polymer matrix (see abstract) that 
	However Grumelard fails to teach that the Bis Ethylhexyloxyphenol Methoxyphenyl Triazine encapsulated with cellulose acetate and also fails to teach instant claims 18-19. Nonetheless teaches that the polymer is a derivatized cellulose ethers (see pg 29 lines 10+)
Weinert et al. teach  with regards to instant claim 16, the use of polysaccharides in UV filter-containing cosmetic preparation for reduction of impurity and/or discoloration caused by UV filters in preparation of textiles(see abstract)wherein the UV filter is 4- (2-ethyl-hexyloxy) -2-hydroxy] -phenyl} -6- (4-methoxyphenyl) -1, 3,5-triazine ( INCI: bis-ethylhexyloxyphenol methoxyphenyl triazine) (see claim 5) and free of 3- (4-methylbenzylidene) camphor (see pg 5) and further comprises silica dimethyl silylate (see table 3, as required by instant claim 30). The preparation further comprises ethylhexylglycerol (see pg 5, as required by instant claim 24), and Acrylates / C 10-30 alkyl acrylates (see pg 9, as required by instant claim 33) wherein the washability of by 
Goldstein et al. teach microencapsulating polymer such as cellulose acetate comprising UV agents such as TiO2 (see 0001-0002).
It would have been obvious to one of ordinary skill in the art to have been motivated to substitute the cellulose ether to cellulose acetate because a cellulose ether or ester can also be a cellulose acetate.  Therefore one of ordinary skill in the art would be motivated to substitute the cellulose ether of Grumeland for Goldstein cellulose acetate as they are functionally equivalent when substituting equivalents known for the same purpose. Although neither references fail to teach the ratios of or concentrations, one of ordinary skill in the art would have been obvious to one of ordinary skill in the art to have modified the concentration because Grumeland teaches wherein the weight ratio of the UV filters to polymer carrier is greater than 50 parts UV absorber per 100 parts of carrier (see pg 20, lines 35+).
Applicant argues that while GRUMELARD mentions Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine encapsulated in a polymer matrix as one of the many (17) UV filters which can optionally be present in the UV filter combination disclosed therein, GRUMELARD is silent regarding the nature of the polymer matrix and solely mentions at the top of page 16 thereof that Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine encapsulated in a polymer matrix is -3- described in WO 2009/007264 and that the passage of GRUMELARD relied upon by the Examiner has nothing to do with the materials for a polymer matrix but merely relates to certain types of substances which  compositions of GRUMELARD. In this regard, page 27, lines 22-29 of GRUMELARD may, for example, be referred to, according to which "[t]he compositions according to the invention, for example creams, gels, lotions, alcoholic and aqueous/alcoholic solutions, emulsions, wax/fat compositions, stick preparations, powders or ointments, may in addition contain, as further adjuvants and additives, mild surfactants, super-fatting agents, pearlescent waxes, consistency regulators, thickeners, polymers, silicone compounds, fats, waxes, stabilizers, biogenic active ingredients, deodorizing active ingredients, anti-dandruff agents, film formers, swelling agents, -4- etc.
Additionally argues that Weinert mentions the use of polysaccharides in UV-filter containing cosmetic preparations for reduction of impurity and/or discoloration caused by UV filters in the preparation of textiles, these polysaccharides (preferably polysaccharide gums; see, e.g., claim 6 of WEINERT) are not used as a matrix for the UV filters and that Goldstein does not mention UV filters as recited by the claims.
 In response, Applicant’s argument is found not persuasive because Grumelard specifically teaches a cosmetic mixture comprising UV absorber, wherein the UV absorber is Bis Ethylhexyloxyphenol Methoxyphenyl Triazine (i.e., 2,4-bis{[4-(2-ethylhexyloxy)-2-hydroxy]-phenyl}-6-(4- methoxyphenyl)-1,3,5-triazine encapsulated in a polymer matrix, thus motivating one of ordinary skill in the art to encapsulate the UV absorber in a polymer matrix. Even though the polymer matrix is not taught MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is 


Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 16- of U.S. Patent Application No. 16/629,637. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a cosmetic preparation comprising a UV filter hexyl 2-[4-(diethylamino)-2-hydroxybenzoyl]benzoate (INCI: Diethylamino Hydroxybenzoyl Hexyl Benzoate) encapsulated with cellulose acetate.in the copending claims and the claims of the instant application recites 2,4-bis{[4-(2-ethylhexyloxy)-2-hydroxy]-phenyl}-6-(4- methoxyphenyl)-1,3,5-triazine (INCI: Bis Ethylhexyloxyphenol Methoxyphenyl Triazine) encapsulated with cellulose acetate.  Claims 17 of the copending claims recite that the UV filter can further comprise  Bis Ethylhexyloxyphenol Methoxyphenyl Triazine) thus one of ordinary skill in the art would have been motivated to substitute the UV filer of the copending application and practice the instant claims with a reasonable    The current application claims anticipate the copending application claims are obvious variation of each other.
       Both sets of claims recite using the same compositions and/or derivatives thereof.  See current application claims 16-35 and copending application claims 16-35.  
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 16-35 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 16-35 of U.S. Patent Application No. 16/629,639. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The copending  claims refer to a cosmetic preparation comprising a UV filter 4-(tert.-butyl)- 4'-methoxydibenzoylmethane encapsulated with cellulose acetate encapsulated with cellulose acetate.in the copending claims and the claims of the instant application recites 2,4-bis{[4-(2-ethylhexyloxy)-2-hydroxy]-phenyl}-6-(4- methoxyphenyl)-1,3,5-triazine (INCI: Bis Ethylhexyloxyphenol Methoxyphenyl Triazine) encapsulated with cellulose acetate.  Claims 17 of the copending claims recite that the UV filter can further comprise  Bis Ethylhexyloxyphenol Methoxyphenyl Triazine) thus one of ordinary skill in the art would have been motivated to substitute the UV filer of the copending application and practice the instant claims with a reasonable expectation of success.   The current application claims anticipate the copending application claims are obvious variation of each other.
       Both sets of claims recite using the same compositions and/or derivatives thereof.  See current application claims 16-35 and copending application claims 16-35.  
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 16-35 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 16- of U.S. Patent Application No. 16/629,639. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The patented claims refer to a cosmetic preparation comprising a combination of UV filter 4-(tert.-butyl)- 4'-methoxydibenzoylmethane encapsulated with cellulose acetate. And other UV filters such as Bis Ethylhexyloxyphenol Methoxyphenyl Triazine and the claims of the instant application recites 2,4-bis{[4-(2-ethylhexyloxy)-2-hydroxy]-phenyl}-6-(4- methoxyphenyl)-1,3,5-triazine (INCI: Bis Ethylhexyloxyphenol Methoxyphenyl Triazine) encapsulated with cellulose acetate that can be in combination with other UV filters as recited by the patented claims see instant claim 17.  Bis Ethylhexyloxyphenol Methoxyphenyl Triazine) thus one of ordinary skill in the art would have been motivated to substitute the UV filer of the copending application and practice the instant claims with a reasonable expectation of success.   Thus one of ordinary skill in the art would have been motivated to formulate a cosmetic composition comprising the UV filters as recited by the patented claims with a reasonable expectation of success
       In view of the foregoing, the patented claims and the current application claims are obvious variations.
Examiner acknowledges Applicants' request to hold this rejection in abeyance until final disposition of the claims. Until such a time, the provisional rejection on the grounds of obviousness-type double patenting is maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/23/21